Exhibit 10.30

 

TRUST AGREEMENT

 

Under

 

THE MOHEGAN RETIREMENT AND 401(K) PLAN

 

AGREEMENT dated as of July 1, 2005, (“Effective Date”) among Merrill Lynch Trust
Company, FSB (“MLTC”), The Mohegan Tribe of Indians of Connecticut (the
“Employer”) and the Plan Fiduciary, as named in the Specimen Signature Document.

 

WHEREAS, the Employer maintains The Mohegan Retirement and 401(k) Plan, a
defined contribution employee pension benefit plan (the “Plan”) and has the
authority to execute this Agreement on behalf of itself and its subsidiary
entities participating in the Plan;

 

WHEREAS, the Plan Fiduciary (as indicated in the Specimen Signature document) is
the Named Investment Fiduciary of the Plan;

 

WHEREAS, the Employer wishes to retain MLTC as a non-discretionary directed
Trustee of the Plan (the “Trustee”) pursuant to the terms and conditions of this
Trust Agreement;

 

WHEREAS, MLTC desires to perform such services pursuant to the terms and
conditions specified in this Agreement;

 

NOW, THEREFORE, the Employer, the Plan Fiduciary and the Trustee hereby agree as
follows:

 

ARTICLE I: STATUS OF TRUST AND APPOINTMENT

AND ACCEPTANCE OF TRUSTEE

 

1.01 Status of Trust. The Trust is intended to be a qualified trust under
Section 401(a) of the Internal Revenue Code of 1986, as amended from time to
time (the “Code”), and exempt from taxation pursuant to Section 501(a) of the
Code.

 

1.02 Appointment of Trustee. The Employer represents that all necessary action
has been taken for the appointment of the Trustee as trustee of the Trust and
that the Trust Agreement constitutes a legal, valid and binding obligation of
the Employer.

 

1.03 Acceptance of Appointment. The Trustee accepts its appointment as a
non-discretionary directed trustee of the Trust.

 

1.04 Title of Trust. The Trust shall be known as the The Mohegan Retirement and
40 1 (k) Plan Trust.

 

1.05 Effectiveness. This Trust Agreement shall not become effective until
executed and delivered by both the Employer and the Trustee.

 

ARTICLE II: ADMINISTRATIVE AND INVESTMENT FIDUCIARIES

 

2.01

Named Administrative and Investment Fiduciaries. For purposes of this Trust
Agreement, the term “Named Administrative Fiduciary” refers to the person(s) or
entity named or provided for in the Plan as responsible for the administration
and operation of the Plan, and the term “Named Investment Fiduciary” refers to
the person(s) or entity provided for in the Plan as responsible for the
investment and management of Plan assets to the extent provided for in this
Trust Agreement. The Named Administrative Fiduciary and the Named Investment
Fiduciary may be the same person(s) or entity. If any such person is not named
or provided for in the Plan, or if so named or provided for, is not then
serving, the Employer shall be the Named Administrative Fiduciary or the Named
Investment Fiduciary or both, as the case may be. The



--------------------------------------------------------------------------------

 

Named Administrative Fiduciary and the Named Investment Fiduciary are treated as
named fiduciaries under applicable law. Neither the Trustee nor Merrill Lynch,
Pierce, Fenner & Smith Incorporated shall serve as the Named Administrative
Fiduciary or the Named Investment Fiduciary.

 

2.02 Identification of Named Fiduciaries and Designees. The Named Administrative
Fiduciary and the Named Investment Fiduciary under the Plan shall each be
identified to the Trustee in writing by the Employer, and specimen signatures of
each, or of each member thereof, as appropriate, shall be provided to the
Trustee by the Employer. The Employer shall promptly give written notice to the
Trustee of a change in the identity either of the Named Administrative Fiduciary
or the Named Investment Fiduciary, or any member thereof, as appropriate. Until
such notice is received by the Trustee, the Trustee shall be fully protected in
assuming that the identity of the Named Administrative Fiduciary or Named
Investment Fiduciary, and the members thereof, as appropriate, is unchanged.
Each person authorized in accordance with the Plan to give a direction to the
Trustee on behalf of the Named Administrative Fiduciary or the Named Investment
Fiduciary shall be identified to the Trustee by written notice from the Employer
or the Named Administrative Fiduciary or the Named Investment Fiduciary, as the
case may be, and such notice shall contain a specimen of the signature of each
such person. The Trustee shall be entitled to rely upon each such written notice
as evidence of the identity and authority of the persons appointed until a
written cancellation of the appointment, or the written appointment of a
successor, is received by the Trustee from the Employer, the Named
Administrative Fiduciary or the Named Investment Fiduciary, as the case may be.

 

ARTICLE III: RECEIPTS AND TRUST FUND

 

3.01 Receipt by Trustee. The Trustee shall receive in cash or other assets all
contributions paid or delivered to it which are allocable under the Plan and to
the Trust and all transfers paid or delivered under the Plan to the Trust from a
predecessor trustee or another trust (including a trust fanning part of another
plan qualified under Section 401(a) of the Code); provided, however, that the
Trustee shall not be obligated to receive any such contribution or transfer
unless prior thereto or coincident therewith, as the Trustee may specify, the
Trustee has received such reconciliation, allocation, investment or other
information concerning, or such direction, instruction or representation with
respect to, the contribution or transfer or the source thereof as the Trustee
may require. The Named Administrative Fiduciary shall have the sole duty and
responsibility, and the Trustee shall have no duty or responsibility, to:
(a) require any contributions or transfers to be made under the Plan or to the
Trustee, (b) compute any amount to be contributed or transferred under the Plan
to the Trustee, or (c) determine whether amounts received by the Trustee, and
the timing thereof, comply with the Plan and applicable law. In addition,
without exercising any discretionary authority over the investments of the Plan
or this Trust, the Trustee may establish certain assets or asset categories that
may not be permissible for the Trustee to hold in trust for all plans (or
certain types of plans) with respect to which the Trustee may be serving as
trustee. The Trustee has the right to refuse to accept such assets or asset
categories into the Trust Fund and, upon providing the Named Investment
Fiduciary reasonable advance written notice, the Trustee may refuse to continue
to hold any such existing assets or asset categories in the Trust Fund. Upon
written request (which may be provided through electronic communication in
accordance with Section 11.13 hereof) the Trustee shall provide to the Employer
or Named Investment Fiduciary additional information concerning which assets or
asset categories are not capable of being held in this Trust Fund.

 

3.02 Trust Fund. For purposes of this Trust Agreement, the “Trust Fund” consists
of all money and other property received by the Trustee pursuant to Section 3.01
hereof, increased by any income or gains on or increment in such assets and
decreased by any investment loss or expense, benefit or disbursement paid
pursuant to this Trust Agreement. The Trustee shall hold the Trust Fund, without
distinction between principal and income, as a nondiscretionary directed trustee
pursuant to the terms of this Trust Agreement. Assets of the Trust may be held
in an account maintained with an affiliate of the Trustee or such other
financial institution as the Trustee considers appropriate.

 

ARTICLE IV: PAYMENTS, ADMINISTRATIVE DIRECTIONS AND EXPENSES

 

4.01

Payments by Trustee. Payments of money or property from the Trust Fund shall be
made by the Trustee upon direction from the Named Administrative Fiduciary or
its designee. Payments by the Trustee shall be



--------------------------------------------------------------------------------

 

transmitted to the Named Administrative Fiduciary or its designee for delivery
to the proper payees or to payee addresses supplied by the Named Administrative
Fiduciary or its designee, and the Trustee’s obligation to make such payments
shall be satisfied upon such transmittal. The Trustee shall have no obligation
to determine the identity of persons entitled to payments under the Plan or
their addresses.

 

4.02 Named Administrative Fiduciary’s Directions. Directions from or on behalf
of the Named Administrative Fiduciary or its designee shall be communicated to
the Trustee or the Trustee’s designee only in a manner and in accordance with
procedures acceptable to the Trustee. The Trustee’s designee shall not, however,
be empowered to implement any such directions except in accordance with
procedures acceptable to the Trustee. The Trustee shall have no liability for
following any such directions or failing to act in the absence of any such
directions. The Trustee shall have no liability for the acts or omissions of any
person making or failing to make any direction under the Plan or this Trust
Agreement nor any duty or obligation to review any such direction, act or
omission.

 

4.03 Disputed Payments. If a dispute arises over the propriety of the Trustee
making any payment from the Trust Fund, the Trustee may withhold the payment
until the dispute has been resolved by a court of competent jurisdiction or
settled by the parties to the dispute. The Trustee may consult legal counsel and
shall be fully protected in acting upon the advice of counsel.

 

4.04 Trustee’s Compensation and Expenses. The Trustee’s compensation and
expenses payable under this Agreement shall be, to the extent permitted by
applicable law, expenses of the Plan and may be paid from Plan assets (including
through direct charges to participant accounts to the extent permitted by
applicable law), unless paid by the Employer, as described below.

 

  (a) The Employer shall (i) pay the Trustee compensation for its services under
this Trust Agreement in accordance with the Trustee’s fee schedule in effect and
applicable at the time such compensation becomes payable, and (ii) payor
reimburse the Trustee for all expenses incurred by the Trustee in connection
with or relating to the performance of its duties under this Trust Agreement or
its status as Trustee.

  (b) The Employer shall (i) pay any Merrill Lynch, Pierce, Fenner & Smith
Incorporated compensation for its services under any Plan services agreement in
accordance with the fee schedule in effect and applicable at the time such
compensation becomes payable, and (ii) payor reimburse Merrill Lynch, Pierce,
Fenner & Smith Incorporated for any expenses incurred in connection with or
relating to the performance of its duties under any Plan services agreement.

  (c) Unless otherwise directed by the Employer or the Named Administrative
Fiduciary, any compensation or reasonable expenses charged to the Trust Fund
shall be charged against participant accounts on a dollar weighted basis, unless
the Employer has instructed the Trustee to assess them on some other basis. The
Trustee is also authorized but not required to sell any shares or other assets
in participant accounts or funds (or subfunds) in participant accounts to the
extent necessary for this purpose.

  (d) By signing this Agreement the Employer authorizes the Trustee and/or its
affiliates to receive payments from mutual funds (and/or collective trusts) in
which the Trust invests (or from the principal distributors and/or advisors of
those funds or trusts), in connection with the performance of reasonable and
necessary services (including recordkeeping, sub accounting, account
maintenance, administrative and other shareholder services). The Employer
understands that different mutual funds (or collective trusts) may be subject to
different fee arrangements. Upon written request, the Trustee or its designee
shall provide further details on any specific fee arrangements that may be
applicable to investments under the Plan.

 

4.05 Taxes. The Trustee is authorized, with or without direction from the Named
Administrative Fiduciary or any other person, to withdraw from the Trust Fund
and pay any federal, state or local taxes, charges or assessments of any kind
levied or assessed against the Trust or assets thereof. Such taxes shall be
payable from and an expense of the Plan. The Trustee shall give notice to the
Named Administrative Fiduciary of its receipt of a demand for any such taxes,
charges or assessments. The Trustee shall not be personally liable for any such
taxes, charges or assessments.

 

4.06

Expenses of Administration. An reasonable expenses incurred by or on behalf of
the Plan and Trust, or incurred in connection with the administration of the
Plan and Trust by the Employer, the Named



--------------------------------------------------------------------------------

 

Administrative Fiduciary, the Named Investment Fiduciary, any Investment Manager
designated pursuant to Section 5.02 or any other person designated to act on
behalf of the Employer, the Named Administrative Fiduciary or the Named
Investment Fiduciary, including reimbursement for expenses incurred in the
performance of their respective duties, shall be paid or reimbursed from the
Trust Fund to the extent permitted by applicable law. Such expenses, however,
may be paid from the Trust Fund only upon the written direction to the Trustee
by the Named Administrative Fiduciary. The Employer may, however, make
alternative arrangements to pay such expenses or reimburse the Trust Fund for
any such payment, if the Employer so elects.

 

4.07 Restriction on Alienation. Except as provided in Section 4.08 or under
Section 401 (a)(13) of the Code, the right or interest of any Plan participant
or beneficiary in the Trust Fund shall not be subject to the claims of such
person’s creditors and may not be assigned, sold, transferred, alienated or
encumbered. Any attempt to do so shall be void; and the Trustee shall disregard
any attempt. Trust assets shall not in any manner be liable for or subject to
debts, contracts, liabilities, engagement or torts of any Plan participant or
beneficiary, and benefits shall not be considered an asset of any such person in
the event of the person’s insolvency or bankruptcy.

 

4.08 Payment on Court Order. The Trustee is authorized to make any payments
directed by court order in any action in which the Trustee is a party or
pursuant to a “qualified domestic relations order” under Section 414(P) of the
Code; provided that the Trustee shall not make such payment if so directed by
the Employer or Named Administrative Fiduciary and the Trustee is indemnified
and held harmless by the Employer in a manner satisfactory to the Trustee
against all consequences of such failure to pay. The Trustee is not obligated to
defend actions in which the Trustee is named but shall notify the Employer or
Named Administrative Fiduciary of any such action and may tender defense of the
action to the Employer, the Named Administrative Fiduciary or the participant or
beneficiary whose interest is affected. The Trustee may in its discretion defend
any action in which the Trustee is named and any reasonable expenses, including
reasonable attorneys’ fees, incurred by the Trustee in that connection shall be
paid or reimbursed in accordance with Section 4.04 hereof.

 

ARTICLE V: INVESTMENTS

 

5.01 Investment Management. The Named Investment Fiduciary shall manage the
investment of the Trust Fund except insofar as (a) a person (an “Investment
Manager”) who meets the requirements of applicable law has authority to manage
Trust assets as referred to in Section 5.02 hereof or (b) the Plan provides for
participant or beneficiary direction of the investment of assets allocable under
the Plan to the accounts of such participants and beneficiaries. In the latter
situation, a list of the participants and beneficiaries and such information
concerning them as the Trustee may specify shall be provided by the Employer or
the Named Administrative Fiduciary to the Trustee and/or such person(s) as are
necessary for the implementation of the directions in accordance with the
procedure acceptable to the Trustee. The Trustee shall invest the Trust Fund as
directed by the Named Investment Fiduciary, an Investment Manager or a Plan
participant or beneficiary, as the case may be, and shall have no discretionary
control over, nor any other discretion regarding, the investment or reinvestment
of any asset of the Trust.

 

It is understood that the Trustee may, from time to time, have on hand funds
which are received as contributions or transfers to the Trust which are awaiting
investment or funds from the sale of Trust assets which are awaiting
reinvestment. Absent receipt by the Trustee of a direction from the proper
person for the investment or reinvestment of such funds or otherwise prior to
the application of funds in implementation of such a direction, the Trustee
shall in accordance with the Trustee’s normal procedures in this regard cause
such funds to be invested under the Plan in shares of the money market fund
acceptable to the Trustee as the Employer or Named Investment Fiduciary may in
writing to the Trustee specify for this purpose from time to time. Any such fund
may be sponsored, managed or distributed by an affiliate of the Trustee. The
Employer or the Named Investment Fiduciary, as the case may be, hereby
acknowledges that prior to any such specification the appropriate Plan fiduciary
will have the responsibility for having reviewed the current prospectus that has
been made available for the specified fund.



--------------------------------------------------------------------------------

5.02 Investment Managers. The Employer or the Named Investment Fiduciary may
appoint one or more Investment Managers, who may be an affiliate of the Trustee,
to direct the Trustee in the investment of all or a specified portion of the
assets of the Trust. Any such Investment Manager shall be directed by the
Employer or the Named Investment Fiduciary, as the case may be, to act in
accordance with the procedures referred to in Section 5.04. The Named Investment
Fiduciary shall notify the Trustee in writing before the effectiveness of the
appointment or removal of any Investment Manager. If there is more than one
Investment Manager whose appointment is effective under the Plan at anyone time,
the Trustee shall, upon written instructions from the Employer or the Named
Investment Fiduciary, establish separate funds for control by each such
Investment Manager. The funds shall consist of those Trust assets designated by
the Employer or the Named Investment Fiduciary.

 

5.03 Direction of Voting and Other Rights. Notwithstanding anything in the Plan
document to the contrary:

 

  (a) The voting, tender and other rights in securities or other assets held in
the Trust shall be exercised by the Trustee as directed by the Named Investment
Fiduciary or, if one has been appointed, the Investment Manager having control
over the security or other assets involved; provided that (i) such voting,
tender and other rights in any “employer security” with respect to the Plan
under applicable law (“Employer Securities”) which is held in an account under
the Plan over which a Plan participant or beneficiary has control as to specific
assets to be held therein or which is held in an account which consists solely
or primarily of Employer Securities or (ii) assets held in a self-direct
brokerage account in the Trust shall be exercised by the Plan participant or
beneficiary having an interest in that account.

  (b) If (i) a person other than the Named Investment Fiduciary responsible for
a voting or other decision regarding an asset held in the Trust does not
communicate any decision on the matter to the Trustee or the Trustee’s designee
by the time prescribed by the Trustee or the Trustee’s designee for that purpose
or (ii) the Trustee notifies the Named Investment Fiduciary either that it does
not have precise information as to the securities or other assets involved
allocated on the applicable record date to the accounts of all participants and
beneficiaries or (iii) time constraints make it unlikely that participant,
beneficiary or Investment Manager direction, as the case may be, can be received
on a timely basis, then the decision shall be the responsibility of the Named
Investment Fiduciary and the Named Investment Fiduciary shall communicate such
direction to the Trustee on a timely basis.

  (c) If the Named Investment Fiduciary with any right under the Plan or this
Trust Agreement to direct a voting, tender or other decision with respect to any
security or other asset held in the Trust, does not communicate any decision on
the matter to the Trustee or the Trustee’s designee by the time prescribed by
the Trustee for that purpose, the Trustee may, at the cost of the Employer,
obtain advice from a bank, insurance company, investment adviser or other
investment professional (including any affiliate of the Trustee) or retain an
Investment Manager or other independent fiduciary with full discretion to make
the decision.

  (d) The Trustee shall follow all directions above-referred to in this Section
and shall have no duty to exercise voting or other rights relating to any such
security or other asset.

 

5.04

Investment Directions. Directions for the investment or reinvestment of Trust
assets or directions of a type referred to in Section 5.03 from the Employer,
the Named Investment Fiduciary, an Investment Manager or a Plan participant or
beneficiary, as the case may be, shall, in a manner and in accordance with
procedures acceptable to the Trustee, be communicated to and implemented by, as
the case may be, the Trustee, the Trustee’s designee or, with the Trustee’s
consent, the broker/dealer designated for the purpose by the Employer or the
Named Investment Fiduciary. Communication of any such direction to such a
designee or broker/dealer shall conclusively be deemed an authorization to the
designee or broker/dealer to implement the direction even though coming from a
person other than the Trustee. The Trustee (a) shall have no liability for its
or any other person’s following such directions or failing to act in the absence
of any such directions; (b) shall have no liability for the acts or omissions of
any person directing the investment or reinvestment of Trust Fund assets or
making or failing to make any direction referred to in Section 5.03; and
(c) shall have no duty or obligation to review any such investment or other
direction, act or omission or, except upon receipt of a proper direction, to
invest or otherwise manage any asset of the



--------------------------------------------------------------------------------

 

Trust which is subject to the control of any such person or to exercise any
voting or other right referred to in Section 5.03.

 

5.05 Communication of Proxy and Other Materials. The Employer or Named
Administrative Fiduciary shall establish a procedure acceptable to the Trustee
for the timely dissemination to each person entitled to direct the Trustee or
its designee as to a voting or other decision called for thereby or referred to
therein of all proxy and other materials bearing on the decision. In the case of
Employer Securities, at such time as proxy or other materials bearing thereon
are disseminated generally to Owners of Employer Securities in accordance with
applicable law, the Employer shall cause a copy of such proxy or other materials
to be delivered directly to the Trustee and, thereafter, shall promptly deliver
to the Trustee such number of additional copies of the proxy or other materials
as the Trustee may request. Prospectuses for the investment of funds offered
under the Plan, except for the prospectuses relating to Employer Securities,
shall be made available to the Named Administrative Fiduciary, the Named
Investment Fiduciary and participants and beneficiaries under the Plan in
accordance with procedures established by the Trustee and its designees.

 

5.06 Common and Collective Trust Funds. Any person authorized to direct the
investment of Trust assets may, if the Trustee and the Named Investment
Fiduciary so permit, direct the Trustee to invest such assets in a common or
collective trust (including any such common or collective trust maintained by
the Trustee or its affiliate) for the investment of assets of qualified trusts
under Section 401(a) of the Code, individual retirement accounts under
Section 408(a) of the Code and plans of governmental units described in
Section 818(a)(6) of the Code. The documents governing any such common or
collective trust fund maintained by the Trustee or its affiliate, and in which
Trust assets have been invested, are hereby incorporated into this Trust
Agreement by reference.

 

5.07 Disclosure to Merrill Lynch Affiliates and Portfolio Companies. In order to
provide for the ongoing administration of the Trust, the Employer hereby
authorizes the Trustee to provide information relating to the Trust to any of
the affiliates of the Trustee and their employees, including Merrill Lynch,
Pierce, Fenner & Smith Incorporated.

 

   The Employer hereby directs the Trustee to withhold from any company in which
securities are held under the Trust with respect to the Plan now or in the
future (which companies are referred to herein as “Portfolio Companies”) any
information requested by Portfolio Companies (including but not limited to the
name and address of the Trust and any securities positions held in the Trust
Fund with respect to the Plan).

 

ARTICLE VI: RESPONSIBILITIES AND INDEMNITY

 

6.01 Relationship of Fiduciaries. Each fiduciary of the Plan and the Trust shall
be solely responsible for its own acts or omissions, except as provided in
applicable law. The Trustee shall have no duty to question any other Plan
fiduciary’s performance of fiduciary duties allocated to such other fiduciary
pursuant to the Plan. The Trustee shall not be responsible for the breach of
responsibility by any other Plan fiduciary except as required under applicable
law.

 

6.02 Benefit of Participants. Each fiduciary shall, to the extent provided under
applicable law, discharge its duties with respect to the Trust solely in the
interest of participants in the Plan and their beneficiaries and for the
exclusive purpose of providing benefits to such participants and beneficiaries
and defraying reasonable expenses of administering the Plan.

 

6.03 Status of Trustee. The Trustee acknowledges its status as a “fiduciary” of
the Plan within the meaning of applicable law, in its capacity as a
non-discretionary directed trustee.

 

6.04 Location of Indicia of Ownership. Except as permitted by applicable law,
the Trustee shall not maintain the indicia of ownership of any assets of the
Trust outside the jurisdiction of the district courts of the United States.

 

6.05

Trustee’s Reliance. The Trustee shall have no duty to inquire whether directions
by the Employer, the Named Administrative Fiduciary, the Named Investment
Fiduciary, a Plan participant or beneficiary or any



--------------------------------------------------------------------------------

 

other person conform to the Plan, and the Trustee shall be fully protected in
relying on any such direction communicated in accordance with procedures
acceptable to the Trustee from any person who the Trustee reasonably believes is
a proper person to give the direction. The Trustee shall have no liability to
any participant, any beneficiary or any other person for payments made, any
failure to make payments, or any discontinuance of payments, on direction of the
Named Administrative Fiduciary, the Named Investment Fiduciary or any designee
of either of them or for any failure to make payments in the absence of
directions from the Named Administrative Fiduciary or any person responsible for
or purporting to be responsible for directing the investment of Trust assets.
Except as required by applicable law, the Trustee shall have no obligation to
request proper directions from any person. The Trustee may request instructions
from the Named Administrative Fiduciary or the Named Investment Fiduciary and
shall have no duty to act or liability for failure to act if such instructions
are not forthcoming. The Trustee shall have no responsibility to determine
whether the Trust Fund is sufficient to meet the liabilities under the Plan, and
the Trustee shall not be liable for payments or Plan liabilities in excess of
the Trust Fund.

 

6.06 Indemnification.

 

  (a) The Employer hereby indemnifies the Trustee against, and shall hold the
Trustee harmless from, any and all loss, claims, liability, and expense,
including reasonable attorneys’ fees, imposed upon the Trustee or incurred by
the Trustee as a result of any acts taken, or any failure to act, in accordance
with the directions from the Named Administrative Fiduciary, Named Investment
Fiduciary, Investment Manager or any other person specified in Article IV or V
hereof, or any designee of any such person, or by reason of the Trustee’s good
faith execution of its duties with respect to the Trust, including, but not
limited to, its holding of assets of the Trust as provided for in Section 3.02,
the Employer’s obligations in the foregoing regard to be satisfied promptly on
request by the Trustee, unless the loss, claim, liability or expense involved
resulted from the Trustee’s negligence, willful misconduct or breach of this
Trust Agreement.

  (b) The Trustee hereby indemnifies the Employer against, and shall hold the
Employer harmless from, any and all loss, claims, liability, and expense,
including reasonable attorneys’ fees, imposed upon the Employer or incurred by
the Employer as a result of the Trustee’s negligence, willful misconduct or
breach of this Trust Agreement.

 

6.07 Protection of Designees. To the extent that any designee of the Trustee is
acting on behalf of the Trustee or otherwise performing a function of the
Trustee under this Trust Agreement, the designee shall have the benefit of all
of the applicable limitations on the scope of the Trustee’s duties and
liabilities, all applicable rights of indemnification granted hereunder to the
Trustee and all other applicable protections of any nature afforded to the
Trustee.

 

ARTICLE VII: POWERS OF TRUSTEE

 

7.01 Nondiscretionary Investment Powers. Solely at the direction of the person
authorized to direct such action as referred to in Article V hereof, but limited
to those assets or categories of assets acceptable to the Trustee as referred to
in Section 5.01, the Trustee, or the Trustee’s designee or a broker/dealer as
referred to in Section 5.04, is authorized and empowered:

 

  (a) To invest and reinvest the Trust Fund, together with the income therefrom,
in common stock, preferred stock, convertible preferred stock, bonds,
debentures, convertible debentures and bonds, mortgages, notes, commercial paper
and other evidences of indebtedness (including those issued by the Trustee),
shares of mutual funds (which funds may be sponsored, managed or offered by an
affiliate of the Trustee), guaranteed investment contracts, bank investment
contracts, other securities, policies of life insurance, annuity contracts,
options, options to buy or sell securities or other assets, and all other
property of any type (personal, real or mixed, and tangible or intangible);

  (b)

To deposit or invest all or any part of the assets of the Trust in savings
accounts or certificates of deposit or other deposits in a bank or savings and
loan association or other depository institution,



--------------------------------------------------------------------------------

 

including the Trustee or any of its affiliates; provided that, with respect to
such deposits with the Trustee or an affiliate, the deposits bear a reasonable
interest rate;

  (c) To hold, manage, improve, repair and control all property, real or
personal, forming part of the Trust Fund; to sell, convey, transfer, exchange,
partition, lease for any term, even extending beyond the duration of this Trust,
and otherwise dispose of the same from time to time;

  (d) To have, respecting securities, all the rights, powers and privileges of
an owner, including the power to give proxies, pay assessments and other sums
deemed by the Trustee necessary for the protection of the Trust Fund; to vote
any corporate stock either in person or by proxy, with or without power of
substitution, for any purpose; to participate in voting trusts, pooling
agreements, foreclosures, reorganizations, consolidations, mergers and
liquidations, and in connection therewith to deposit securities with or transfer
title to any protective or other committee; to exercise or sell stock
subscriptions or conversion rights; and, regardless of any limitation elsewhere
in this instrument relative to investments by the Trustee, to accept and retain
as an investment any securities or other property received through the exercise
of any of the foregoing powers;

  (e) Subject to Section 5.01 hereof, to hold in cash, without liability for
interest, such portion of the Trust Fund which it is directed to so hold pending
investments, or payment of expenses, or the distribution of benefits;

  (f) To take such actions as may be necessary or desirable to protect the Trust
from loss due to the default on mortgages held in the Trust including the
appointment of agents or trustees in such other jurisdictions as may seem
desirable, to transfer property to such agents or trustees, to grant to such
agents such powers as are necessary or desirable to protect the Trust Fund, to
direct such agent or trustee, or to delegate such power to direct, and to remove
such agent or trustee;

  (g) To settle, compromise or abandon all claims and demands in favor of or
against the Trust Fund;

  (h) To invest in any common or collective trust fund of the type referred to
in Section 5.06 hereof maintained by the Trustee or its affiliate;

  (i) To exercise all of the further rights, powers, options and privileges
granted, provided for, or vested in trustees generally under the laws of the
state in which the Trustee has its principal place of business, so that the
powers conferred upon the Trustee herein shall not be in limitation of any
authority conferred by law, but shall be in addition thereto;

  (j) To borrow money from any source and to execute promissory notes, mortgages
or other obligations and to pledge or mortgage any trust assets as security,
subject to applicable requirements of the Code and applicable law;

  (k) To maintain accounts at, execute transactions through, and lend on an
adequately secured basis stocks, bonds or other securities to, any brokerage or
other firm, including any firm which is an affiliate of the Trustee;

  (i) To lend, through a collective investment fund, any securities held in such
collective investment fund to brokers, dealer or other borrowers and to permit
such securities to be transferred in the name and custody and be voted by the
borrow or others; and

  (m) To invest and reinvest the trust Fund, together with the income there
from, in shares of a registered investment company, whether or not the Trustee
or any of its affiliates is an advisor to, or other service provider to, such
company.

 

7.02 Additional Powers of Trustee. To the extent necessary or which it deems
appropriate to implement its powers under Section 7.01 or otherwise to fulfill
any of its duties and responsibilities as trustee of the Trust Fund, the Trustee
shall have the following additional powers and authority:

 

  (a) To register securities, or any other property, in its name or in the name
of any nominee, including the name of any affiliate or the nominee name
designated by any affiliate, with or without indication of the capacity in which
property shall be held, or to hold securities in bearer form and to deposit any
securities or other property in a depository or clearing corporation;

  (b)

To designate and engage the services of, and to delegate powers and
responsibilities to, such agents, representatives, advisers, counsel and
accountants as the Trustee considers necessary or appropriate, any of whom may
be an affiliate of the Trustee or a person who renders services to



--------------------------------------------------------------------------------

 

such an affiliate, and, as a part of its expenses under this Trust Agreement, to
pay their reasonable expenses and compensation;

  (c) To make, execute and deliver, as Trustee, any and all deeds, leases,
mortgages, conveyances, waivers, releases or other instruments in writing
necessary or appropriate for the accomplishment of any of the powers listed in
this Trust Agreement; and

  (d) Generally to do all other acts which the Trustee deems necessary or
appropriate for the protection of the Trust Fund.

 

ARTICLE VIII: RECORDS, ACCOUNTINGS AND VALUATIONS

 

8.01 Records. The Trustee shall maintain or cause to be maintained accurate
records and accounts of all Trust transactions and assets. The records and
accounts shall be available at reasonable times during normal business hours for
inspection or audit by the Named Administrative Fiduciary and the Named
Investment Fiduciary or any person designated for the purpose by either of them.

 

8.02 Accountings. Within 90 days following the close of each fiscal year of the
Plan or the effective date of the removal or resignation of the Trustee, the
Trustee shall file with the Named Administrative Fiduciary a written accounting
setting forth all transactions since the end of the period covered by the last
previous accounting. The accounting shall include a listing of the assets of the
Trust showing the value of such assets at the close of the period covered by the
accounting. On direction of the Named Administrative Fiduciary, and if
previously agreed to by the Trustee, the Trustee shall submit to the Named
Administrative Fiduciary interim valuations, reports or other information
pertaining to the Trust.

 

   The Named Administrative Fiduciary may approve the accounting by written
approval delivered to the Trustee or by failure to deliver written objections to
the Trustee within 60 days after receipt of the accounting. Any such approval
shall be binding on the Employer, the Named Administrative Fiduciary, the Named
Investment Fiduciary and, to the extent permitted by applicable law, all other
persons. If the Employer provides to Merrill Lynch written notice of its
objections after the expiration of such 60-day period then the Trustee shall use
its reasonable best efforts to correct such inaccuracies or errors but the
Employer shall be fully responsible for all costs incurred in correcting such
inaccuracies or errors.

 

8.03 Valuation. The assets of the Trust shall be valued as of each valuation
date under the Plan at fair market value as determined by the Trustee based upon
such sources of information as it may deem reliable, including, but not limited
to, stock market quotations, statistical evaluation services, newspapers of
general circulation, financial publications, advice from investment counselors
or brokerage firms, or any combination of sources. The reasonable costs incurred
in establishing values of the Trust Fund shall be a charge against the Trust
Fund, unless paid or disputed by the Employer in accordance with Section 4.04
hereof.

 

When the Trustee is unable to arrive at a value based upon information from
independent sources, it may rely upon information from the Employer, Named
Administrative Fiduciary, Named Investment Fiduciary, appraisers, or other
sources, and shall not incur any liability for inaccurate valuation based in
good faith upon such information.

 

8.04 Loans. If participant loans are available under the Plan, the Trustee shall
reflect one aggregate balance for participant loans under the Plan and shall
reflect changes thereto only as directed by the Employer or Named Administrative
Fiduciary. The Trustee has no responsibility with respect to maintenance of
promissory notes or monitoring of loan amortization schedules.

 

ARTICLE IX: RESIGNATION AND REMOVAL OF TRUSTEE

 

9.01 Resignation. The Trustee may resign at any time upon at least 60 days’
written notice to the Employer.

 

9.02 Removal. The Employer may remove the Trustee upon at least 60 days’ written
notice to the Trustee.

 

9.03

Appointment of a Successor. Upon resignation or removal of the Trustee, the
Employer shall appoint a successor trustee, provided that in connection with its
resignation, the Trustee may designate another entity to be the successor unless
the Employer appoints a successor trustee within 30 days of the notice of



--------------------------------------------------------------------------------

 

resignation. Notwithstanding the foregoing, upon failure of the Employer to
appoint, or the failure of the effectiveness of the appointment by the Employer
of, a successor trustee by the effective date of the resignation or removal, the
Trustee may apply to any court of competent jurisdiction for the appointment of
a successor.

 

Subject to Sections 9.04 and 9.05 hereof, promptly after receipt by the Trustee
of notice of the effectiveness of the appointment of the successor trustee, the
Trustee shall deliver to the successor trustee such records as may be reasonably
requested to enable the successor trustee to properly administer the Trust Fund
and all property of the Trust.

 

9.04 Settlement of Account. Upon resignation or removal of the Trustee, the
Trustee shall have the right to a settlement of its account, which settlement
shall be made, at the Trustee’s option, either by an agreement of settlement
between the Trustee and the Employer or, if no such agreement is reached, by a
judicial settlement in an action instituted by the Trustee.

 

9.05 Termination of Responsibility and Liability. Upon settlement of the account
and transfer of the Trust Fund to the successor trustee, all rights and
privileges under this Trust Agreement shall vest in the successor trustee and
all responsibility and liability of the Trustee with respect to the Trust and
assets thereof shall, except as otherwise required by applicable law, terminate
subject only to the requirement that the Trustee execute all necessary documents
to transfer the Trust assets to the successor trustee.

 

ARTICLE X: AMENDMENT AND TERMINATION

 

10.01 Amendment. The Employer reserves the right to amend this Trust Agreement,
provided that no amendment of this Trust Agreement or the Plan shall be
effective which would (a) cause any assets of the Trust Fund to be used for, or
diverted to, purposes other than the exclusive benefit of Plan participants or
their beneficiaries other than an amendment permissible under the Code and
applicable law, or (b) affect the rights, duties, responsibilities, obligations
or liabilities of the Trustee without the Trustee’s written consent. The
Employer shall amend this Trust Agreement as requested by the Trustee to reflect
changes in law which counsel for the Trustee advises the Trustee require such
changes. Amendments to the Trust Agreement or certified copies of the amendments
shall be delivered to the Trustee promptly after adoption, and if practicable
under the circumstances, any proposed amendment to the Trust Agreement under
consideration by the Employer shall be communicated to the Trustee to permit the
Trustee to review and comment thereon in due course before the Employer acts on
the proposed amendment.

 

10.02 Termination. The Trust may be terminated by the Employer upon at least 90
days’ written notice to the Trustee. Upon such termination, and subject to
Section 11.01 hereof, the Trust Fund shall be distributed as directed by the
Named Administrative Fiduciary.

 

ARTICLE XI: MISCELLANEOUS

 

11.01 Exclusive Benefit Rule. Except as provided in Section 11.02, or as
otherwise permitted or required by applicable law or the Code, no asset of the
Trust shall be used for, or diverted to, purposes other than the exclusive
benefit of Plan participants or their beneficiaries or for the reasonable
expenses of administering the Plan and Trust until all liabilities for benefits
due Plan participants or their beneficiaries have been satisfied.

 

11.02 Refunds to Employer. The Trustee shall, upon the written direction of the
Named Administrative Fiduciary which shall include a certification that such
action is proper under the Plan, applicable law and the Code specifying any
relevant sections thereof, return to the Employer any amount the return of which
is authorized by the Plan or applicable law.

 

11.03

Authorized Action. Any action to be taken under this Trust Agreement by a person
which is: (a) the Employer, shall be taken by the Tribal Council of the Employer
or its delegate, (b) an subsidiary “authority” of the Employer by a duly
authorized official of such authority, (c) a corporation, shall be taken by the
board of directors of the corporation or any person or persons duly empowered by
the board of



--------------------------------------------------------------------------------

 

directors to take the action involved, (d) a partnership, shall be taken by an
authorized general partner of the partnership, or (e) a sole proprietorship,
shall be taken by the sole proprietor.

 

11.04 Qualified Plan Representation and Documentation. By entering into the
Trust Agreement, the Employer represents that the underlying Plan is a qualified
plan under Section 401(a) of the Internal Revenue Code. The Employer further
represents that prior to the execution of this Trust Agreement by both parties
it delivered to the Trustee the text of the Plan, as in effect as of the date of
this Trust Agreement, and all other documents governing the Plan that are
relevant to the Trustee’s duties. The Employer shall deliver to the Trustee
promptly after the adoption of any amendment of the Plan, or the adoption of any
other document governing the Plan that is relevant to the Trustee’s duties, a
certified copy of each such amendment or document. The Employer further
represents that the Plan maintains adequate procedures for identifying and
avoiding, unless an appropriate exemption is available, “prohibited
transactions”, as defined in applicable law.

 

11.05 Conflict with Plan. The rights, duties, responsibilities, obligations and
liabilities of the Trustee are as set forth in this Trust Agreement, and no
provision of the Plan or any other document shall be deemed to affect such
rights, duties, responsibilities, obligations and liabilities. If there is a
conflict between provisions of the Plan, any other document, and this Trust
Agreement with respect to any subject involving the Trustee, including but any
other party to whom written notice is required) or deposited in the United
States mail, return receipt requested, addressed to the Trustee or the Employer,
the Plan Administrator, the Investment Committee (or any other party to whom
written notice is required) at the most recent address provided by the Trustee
and the other party to the other. In addition, any written notice required by
this Trust Agreement may be provided through e-mail or other electronic means
that are readily convertible into legible and readable paper copy.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employer, the Plan Fiduciary, and the Trustee have
executed this Trust Agreement each by action of a duly authorized person.

 

Employer

 

By (authorized signature):     /s/ Mark F.
Brown.                                             

 

Print Name and Title:     Mark F. Brown.                                       
                   

 

Date:     June 27, 2005.                                       
                                                

 

Employer (As Plan Fiduciary) or Other Named Fiduciary

 

By (authorized signature):     /s/ Raymond
Pineault.                                         

 

Print Name and Title:     Raymond
Pineault.                                                     

 

Date:     June 27, 2005.                                       
                                                

 

Merrill Lynch Trust Company, FSB

 

By (authorized signature):     /s/ Melanie
Madeira.                                           

 

Print Name and Title:     Melanie Madeira, New Account Trust Officer.        

 

Date:     July 5, 2005.                                       
                                                  